People v Croft (2021 NY Slip Op 04029)





People v Croft


2021 NY Slip Op 04029


Decided on June 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER
JOSEPH A. ZAYAS, JJ.


2019-05636
2019-05645

[*1]The People of the State of New York, respondent,
vHamilton Croft, appellant. (Ind. Nos. 481/17, 663/17)


Judah Maltz, Kew Gardens, NY, for appellant.
Joyce Smith, Acting District Attorney, Mineola, NY (Monica M.C. Leitner of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Nassau County (Terence P. Murphy, J.), both rendered May 6, 2019, convicting him of manslaughter in the first degree under Indictment No. 481/17, and conspiracy in the second degree, conspiracy in the fourth degree (two counts), criminal sale of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the third degree (two counts) under Indictment No. 663/17, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
CHAMBERS, J.P., BRATHWAITE NELSON, CHRISTOPHER and ZAYAS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court